 

EXHIBIT 10.1

 



IMPRIMIS PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of February 1, 2015 (the “Effective Date”), by and between Imprimis
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Andrew R.
Boll (“Executive”), with respect to the following facts:

 

A. Executive and the Company previously entered into that certain Employment
Agreement, dated as of February 1, 2012 (the “Prior Employment Agreement”), to
set forth the terms of Executive’s employment with the Company.

 

B. Executive and the Company desire to amend and restate the Prior Employment
Agreement upon the terms and conditions set forth herein, such that this
Agreement shall amend, restate and supersede the Prior Employment Agreement in
its entirety.

 

The parties hereby agree as follows:

 

1. Term. The Company hereby agrees to employ Executive, and Executive hereby
agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement. The initial period of Executive’s
employment under the terms of this Agreement shall begin as of the Effective
Date and shall continue until the third anniversary of the Effective Date,
unless sooner terminated in accordance with Section 5 or extended by a written
instrument executed by Executive and the Company. After the end of such initial
three (3)-year period, this Agreement shall automatically be renewed for
successive one-month periods unless either party provides to the other party
written notice of non-renewal at least twenty (20) calendar days prior to the
end of the then current employment period (such initial three (3)-year period
and any such one-month renewal period(s), the “Term”).

 

2. Duties.

 

(a) Position. Executive shall serve as the Company’s Chief Financial Officer
(and principal financial and accounting officer) and Corporate Secretary and
shall perform such duties and have such responsibilities as are customarily
performed by a person holding such positions and such other duties as may be
determined from time to time by the Company’s Chief Executive Officer and/or the
Company’s Board of Directors (or a committee thereof). Executive shall perform
faithfully, cooperatively and diligently all of his job duties and
responsibilities and agrees to and shall devote his full time, attention and
effort to the business of the Company and other assignments as directed by the
Company’s Chief Executive Officer and/or the Company’s Board of Directors (or a
committee thereof). Executive will report to the Company’s Chief Executive
Officer.

 

(b) Best Efforts. Executive will expend his best efforts on behalf of the
Company in connection with his employment and will abide by all of the Company’s
applicable employment policies and decisions made by Company’s Board of
Directors (or a committee thereof), as well as all applicable federal, state and
local laws, regulations or ordinances.

 

1

 

 

(c) Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.

 

(d) No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s duties under this Agreement shall not violate any obligations
Executive may have to any other employer, person or entity, including any
obligations with respect to proprietary or confidential information of any other
person or entity.

 

3. Compensation and Benefits.

 

(a) Annual Base Salary. As compensation for Executive’s performance of his
duties hereunder, the Company shall pay to Executive an initial annual base
salary of Two Hundred Thousand Dollars ($200,000), effective as of the Effective
Date (the “Annual Base Salary”), payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.
Executive’s Annual Base Salary will be reviewed from time to time and at least
annually by the Company’s Board of Directors (or a committee thereof), with such
input as it may request from the Company’s Chief Executive Officer, and
otherwise in accordance with the established procedures of the Company for
adjusting salaries for similarly situated employees.

 

(b) Annual Cash Bonus. Executive shall be eligible, at the sole discretion of
the Board of Directors of the Company (or any committee thereof), to receive an
annual cash bonus, with his target bonus set at fifty percent (50%) of his
then-current Annual Base Salary (the “Annual Bonus”). The actual amount of the
Annual Bonus will be determined by the Company’s Board of Directors (or a
committee thereof) based on Executive’s achievement of Company and personal
goals established by the Company; provided, however, that, for each calendar
year, Executive will be entitled to receive a guaranteed minimum annual bonus
equal to twenty percent (20%) of his then-current Annual Base Salary,
irrespective of whether and the extent to which the applicable goals are
achieved (such guaranteed bonus also referred to as the Annual Bonus). If
awarded, the Annual Bonus will be paid on or before March 15 of the year
following the year in which the Annual Bonus was earned.

 

(c) Initial Equity Awards. Subject to approval by the Company’s Board of
Directors (or a committee thereof), Executive shall be eligible to receive (i) a
performance-based restricted stock unit award for up to 157,500 shares of the
Company’s common stock (the “Initial PSU”), and (ii) a restricted stock unit
award for up to 30,000 shares of the Company’s common stock (the “Initial RSU”),
in each case in accordance with the Company’s Amended and Restated 2007
Incentive Stock and Awards Plan (as amended, the “Plan”). The Initial PSU and
the Initial RSU shall be evidenced by the award agreements attached hereto as
Exhibit A and Exhibit B, respectively, and shall be governed by the terms,
provisions and definitions of such respective award agreements and the Plan.

 

2

 

 

(d) Benefits. Executive shall be eligible to participate in all of the Company’s
employee benefit plans as in effect from time to time and subject to the terms
and conditions thereof, consistent with an employee of Executive’s position.

 

(e) Business Expenses. The Company shall reimburse Executive for reasonable
out-of-pocket business expenses incurred in the performance of Executive’s
duties hereunder, provided that such expenses are incurred for business reasons
and Executive timely provides to the Company, in form and substance reasonably
satisfactory to the Company, reasonable documentation evidencing such expenses.

 

(f) Vacation. Executive shall be entitled to paid vacation, personal and sick
days each calendar year in accordance with the Company’s applicable plans,
policies and programs then in effect. Initially Executive shall be entitled to
four (4) weeks of paid vacation per calendar year, subject to the Company’s
applicable vacation policies and practices that may be in effect from time to
time (including, without limitation, any policies concerning vacation accruals
and caps).

 

(g) Clawback Policy. Notwithstanding anything to the contrary in this Agreement,
all incentive-based compensation payable hereunder shall be subject to any
clawback policy adopted by the Company from time to time.

 

4. Indemnification. In connection with the execution of the Agreement, the
Company and Executive shall enter into a customary indemnification agreement,
unless the Company and Executive are already a party to such an agreement as of
the Effective Date, in which case such agreement shall continue to apply for the
term of Executive’s Employment under the terms of this Agreement.

 

5. Termination of Employment. During the Term, Executive’s employment may be
terminated by either party without any breach of this Agreement only under the
circumstances set forth in this Section 5. Any termination of Executive’s
employment during the Term of this Agreement, other than by reason of
Executive’s death, shall be communicated by a written notice of termination to
the other party delivered in accordance with the terms of this Agreement,
describing in reasonable detail the reason for such termination and specifying
the effective date of such termination. Upon and after any termination of
Executive’s employment, all obligations of the Company under this Agreement
shall cease in their entirety, except as otherwise expressly set forth herein.

 

(a) Executive’s Death. Executive’s employment shall terminate automatically upon
Executive’s death.

 

3

 

 

(b) Executive’s Disability. If during the Term Executive becomes eligible for
the Company’s long-term disability benefits or the Company determines that
Executive is unable to carry out the responsibilities and functions of the
position held by Executive by reason of any physical or mental impairment for
more than ninety (90) consecutive days or more than one hundred twenty (120)
days in any twelve (12)-month period, then, to the extent permitted by law
(each, a “Disability”), the Company may deliver to Executive written notice of
the Company’s termination of Executive’s employment by reason of such
Disability. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive if, within such thirty (30)-day period, Executive shall not have
returned to full-time performance of Executive’s duties hereunder with or
without a reasonable accommodation. Nothing in this Section 5(b) shall affect
Executive’s rights under any disability plan in which Executive is a
participant.

 

(c) Termination for Cause. The Company may terminate Executive’s employment for
Cause at any time during the Term upon delivery of written notice thereof. For
purposes of this Agreement, “Cause” shall mean: (i) Executive commits a crime
involving dishonesty, breach of trust, or physical harm to any person; (ii)
Executive willfully engages in conduct that is in bad faith and materially
injurious to the Company, including, without limitation, misappropriation of
trade secrets, fraud or embezzlement; (iii) Executive commits a material breach
of this Agreement, which breach is not cured within twenty (20) calendar days
after written notice thereof to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty (20) calendar days after
written notice thereof to Executive from the Company; or (v) Executive engages
in misfeasance or malfeasance demonstrated by a pattern of failure to perform
job duties diligently and professionally.

 

(d) Termination for Good Reason. Executive may terminate his employment with the
Company for Good Reason at any time during the Term, subject to the notice and
other requirements set forth in this Section 5(d). For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (i) a material reduction in
Executive’s Annual Base Salary; (ii) the relocation of Executive to a facility
or location that is more than fifty (50) miles from his primary place of
employment and such relocation results in an increase in Executive’s one-way
driving distance by more than fifty (50) miles; or (iii) a material and adverse
change in Executive’s authority, duties, or responsibilities with the Company or
a material and adverse change in Executive’s reporting relationship, in each
case other than any isolated, insubstantial and inadvertent failure by the
Company that is not in bad faith and is cured within ten (10) business days
after Executive gives the Company notice of such event, which must be given
within ninety (90) calendar days after the event giving rise to the claim of
Good Reason occurs Executive’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder; provided, however, that no event described
above shall constitute Good Reason unless (A) Executive gives notice of
termination to the Company specifying the condition or event relied upon for
such termination within ninety (90) calendar days of the initial existence of
such event, and (B) the Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following receipt of
Executive’s notice of termination (the “Cure Period”). If the Company fails to
remedy the condition or event constituting Good Reason during the applicable
Cure Period, Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (together with the
Treasury regulations and guidance issued thereunder, the “Code”)) must occur, if
at all, within ninety (90) days following such Cure Period in order for such
termination as a result of such condition or event to constitute a termination
for Good Reason.

 



4

 

 

(e) Termination without Cause or without Good Reason. The Company may terminate
Executive’s employment without Cause, or Executive may terminate his employment
without Good Reason, at any time during the Term upon delivery of written notice
thereof not less than thirty (30) calendar days prior to the date of such
termination. During such thirty (30)-calendar day notice period, Executive shall
continue to diligently perform all of Executive’s duties hereunder. For purposes
of this Agreement, including without limitation Section 6, a termination due to
Executive’s death or Executive’s Disability shall not be deemed a termination by
the Company without Cause.

 

(f) Expiration of Agreement. Executive’s employment under this Agreement shall
terminate upon expiration of this Agreement as set forth in Section 1 (which,
for purposes of clarity, shall include expiration in connection with the
non-renewal of this Agreement). For purposes of this Agreement, including
without limitation Section 6, a termination due to expiration of this Agreement
shall not be deemed a termination by the Company without Cause or a termination
by Executive for Good Reason.

 

6. Compensation after Termination of Employment.

 

(a) Any Termination. Upon any termination of Executive’s employment under this
Agreement, Executive (or such payee as Executive designates in writing or
Executive’s estate) shall be entitled to receive (i) any amount of Executive’s
Annual Base Salary for services rendered to the date of termination and any
accrued but unpaid expenses required to be reimbursed under the terms of this
Agreement, subject to any other rights or remedies of the Company under
applicable law, and (ii) any other compensation or benefits (including
retirement or deferred compensation benefits) to which Executive may be entitled
at the time of termination, determined and paid in accordance with the terms of
such plans, policies, and arrangements providing such compensation or benefits.
Except as expressly provided in this Agreement, Executive shall have no right to
receive any other compensation, or to participate in any other plan,
arrangement, or benefit, with respect to future periods after any such
termination.

 

(b) Termination by the Company without Cause or by Executive for Good Reason
Other Than in Connection with a Change of Control. In the event that the Company
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason (any such termination, a “Qualifying Termination”)
and such termination is not in connection with a Change of Control as described
in Section 6(c), subject to Section 6(e) and Executive’s continued compliance
with Sections 6(g), 7 and 9, Executive shall be eligible to receive from the
Company (i) continued payment of Executive’s then-current Annual Base Salary for
a period of six (6) months following the date of his termination and (ii) a lump
sum payment equal to the pro-rated portion of Executive’s Annual Bonus,
determined by multiplying (A) twenty percent (20%) of Executive’s Annual Base
Salary as of the date of such termination, by (B) a fraction equal to (x) the
number of days that have elapsed since January 1 of the current calendar year
until the date of such termination, divided by (y) 365 ((i) and (ii),
collectively, “Severance”). The Severance described herein shall be subject to
required deductions for state and federal withholding tax, social security and
all other employment taxes and payroll deductions and paid in accordance with
the Company’s standard payroll practice.

 

5

 

 

(c) Termination by the Company without Cause or by Executive for Good Reason in
Connection with a Change of Control. In the event of a Qualifying Termination on
or within twelve (12) months after a Change of Control, subject to Section 6(e)
and Executive’s continued compliance with Sections 6(g), 7 and 9, (i) Executive
shall be eligible to receive Severance from the Company as described in Section
6(b) except that (i) in lieu of the payments under clause (i) of Section 6(b),
Executive shall be eligible to receive from the Company continued payment of
Executive’s then-current Annual Base Salary for a period of twelve (12) months
following the date of his termination (and such continued payments shall be
considered Severance for purposes of this Agreement), and (ii) all outstanding
and unvested equity awards held by Executive as of the date of such termination
shall, on the date of such termination, become fully vested and exercisable, in
accordance with the terms of the award agreements governing such equity awards.
For purposes of this Agreement, a “Change of Control” shall be deemed to occur
if (i) a tender offer (or series of related offers) shall be made and
consummated for the ownership of fifty percent (50%) or more of the outstanding
voting securities of the Company, unless as a result of such tender offer more
than fifty percent (50%) of the outstanding voting securities of the surviving
or resulting corporation shall be owned in the aggregate by the stockholders of
the Company (as of the time immediately prior to the commencement of such
offer), any employee benefit plan of the Company or its subsidiaries and their
respective affiliates; (ii) the Company shall be merged or consolidated with
another corporation, unless as a result of such merger or consolidation more
than fifty percent (50%) of the outstanding voting securities of the surviving
or resulting corporation shall be owned in the aggregate by the stockholders of
the Company (as of the time immediately prior to such transaction), any employee
benefit plan of the Company or its subsidiaries and their respective affiliates;
(iii) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than fifty percent (50%) of such assets shall be owned in the
aggregate by the stockholders of the Company (as of the time immediately prior
to such transaction), any employee benefit plan of the Company or its
subsidiaries and their respective affiliates; or (iv) a Person (as defined
below) shall acquire fifty percent (50%) or more of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially or of
record), unless as a result of such acquisition more than fifty percent (50%) of
the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the first acquisition of such securities by such
Person), any employee benefit plan of the Company or its subsidiaries and their
respective affiliates. For purposes of determining whether a Change of Control
has occured, (A) ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(I)(i) (as in effect on the date hereof) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and (B) “Person” shall have the
meaning given to it in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof; provided, however, that a Person shall not
include (1) the Company or any of its subsidiaries; (2) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries; (3) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company.

 

(d) Termination by Death or Disability, by the Company for Cause or by Executive
without Good Reason. Except as expressly provided in Section 6(a), Executive
shall not be entitled to any Severance or any other compensation or payments if
Executive’s employment is terminated at any time by death or Disability, by the
Company for Cause or by Executive without Good Reason.

 

6

 

 

(e) Release. The Company’s payment of any Severance pursuant to this Section 6
shall be subject to Executive timely signing and not revoking a customary
release of all claims in a form reasonably satisfactory to the Company (the
“Severance Release”). To be timely, the Severance Release must become effective
and irrevocable no later than sixty (60) days following the date of Executive’s
termination (the “Severance Release Deadline”). If the Severance Release does
not become effective and irrevocable by the Severance Release Deadline, then
Executive hereby forfeits any rights to the Severance set forth in this Section
6. In no event will any Severance be paid under Section 6 until the Severance
Release becomes effective and irrevocable. Subject to Annex A attached hereto,
payments of Severance shall commence once the Severance Release becomes
effective and irrevocable and the first payment shall include any installments
that otherwise would have been paid during the period commencing on the date of
termination and ending on the date the Severance Release becomes effective.

 

(f) Exclusive Remedy. Executive agrees that the payments and benefits
contemplated by this Section 6 (and any applicable acceleration of vesting of an
equity-based award in accordance with the terms of such award in connection with
the termination of Executive’s employment) shall constitute the exclusive and
sole remedy for any termination of Executive’s employment and Executive
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.

 

(g) Executive’s Obligations Upon Termination.

 

(i) Return of Property. Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

(ii) Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment with the
Company.

 

(h) Section 280G.

 

(i) In the event that (i) the severance and other benefits provided for in this
Agreement or otherwise payable or provided to Executive but determined without
regard to any additional payments required by this Section 6(h) (collectively,
the “Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code and the regulations issued thereunder (the “Excise Tax”) and (ii) the value
of the Payment (as determined in accordance with Section 280G of the Code and
the regulations issued thereunder (collectively referred to as “Section 280G”))
exceeds three (3) times Executive’s “base amount” (within the meaning of Section
280G) (such three times amount referred to as Executive’s “280G Threshold”) by
the greater of Fifty Thousand Dollars ($50,000) or ten percent (10%) of
Executive’s 280G Threshold, Executive shall be paid an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive after
deduction of the Excise Tax, and any federal, state and local income and
employment tax and excise tax imposed upon the Gross-Up Payment shall be equal
to the Payment. In the event that the value of the Payment (as determined in
accordance with Section 280G) does not exceed Executive’s 280G Threshold by the
greater of Fifty Thousand Dollars ($50,000) or ten percent (10%) of Executive’s
280G Threshold, the Payment shall be reduced to an amount equal to Executive’s
280G Threshold less $1 so that no portion of the Payment shall be subject to the
Excise Tax.

 

7

 

 

(ii) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 6(h) will be made in writing by a
national accounting firm selected by the Company or such other person or entity
to which the parties mutually agree (the “Accountants”), whose determination
will be conclusive and binding upon the Executive and the Company for all
purposes. For purposes of making the calculations required by this Section 6(h)
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 6(h). Any reduction in payments and/or benefits
required by this Section 6(h) shall occur in the following order: (1) reduction
of cash payments, (2) reduction of equity acceleration (full-value awards first,
then stock options), and (3) reduction of other benefits paid or payable to
Executive. Notwithstanding anything to the contrary herein, any such reduction
shall be structured in a manner intended to comply with Section 409A. In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Executive’s equity awards. The Company shall bear all costs that the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6(h).

 

7. Inventions and Proprietary Information; Prohibition on Third Party
Information.

 

(a) Proprietary Information Agreement. Executive shall sign and be bound by the
terms of the Company’s standard form of Employee Proprietary Information and
Inventions Agreement, unless the Company and Executive are already a party to
such an agreement as of the Effective Date, in which case such agreement shall
continue to apply for the term of Executive’s employment under the terms of this
Agreement (such agreement, in either case, the “Proprietary Information
Agreement”).

 

(b) Non-Disclosure of Third Party Information. Executive represents, warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including, without limitation, any proprietary information
or trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

8

 

 

8. Arbitration; Jury Trial Waiver. Executive and the Company agree that any
dispute or claim relating to or arising out of Executive’s employment
relationship with Company, this Agreement or the termination of Executive’s
employment with Company for any reason (including, without limitation, any
claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment) shall be fully resolved by
confidential, binding arbitration conducted by a single neutral arbitrator in
San Diego, California through the American Arbitration Association (“AAA”)
pursuant to the AAA’s then-current Employment Arbitration Rules. The arbitrator
shall permit adequate discovery and is empowered to award all remedies otherwise
available in a court of competent jurisdiction and any judgment rendered by the
arbitrator may be entered by any court of competent jurisdiction. The arbitrator
shall issue an award in writing and state the essential findings and conclusions
on which the award is based. To the fullest extent permitted by applicable law,
by signing this Agreement, Executive and Company HEREBY IRREVOCABLY waive ANY
AND ALL RIGHTS to have disputes or claims ARISING OUT OF OR RELATING TO THIS
AGREEMENT tried before a judge or A jury.

 

9. General Provisions.

 

(a) Amendment. The terms of this Agreement may be amended, or any term hereof
may be waived, by a written instrument executed by the parties hereto.

 

(b) Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege; and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by both parties; (ii) no waiver that may be given
by a party will be applicable except in the specific instance for which it is
given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

(c) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
parties agree that any unenforceable provision shall, to the maximum extent
permitted by law, be reformed and construed in a manner that so far as possible
results in the same effect, or if such provision or term is not reformable then
it shall be deemed not to be a part of this Agreement.

 

9

 

 

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, personal representatives and
successors, including any successor of the Company by reason of any dissolution,
merger, consolidation, sale of assets or other reorganization of the Company.

 

(e) Survival. Sections 6, 7 (including the terms of the Proprietary Information
Agreement that by their terms survive such termination), 8 and 9 of this
Agreement shall survive any termination of Executive’s employment with Company.

 

(f) Notices. All notices, consents, waivers and other communications under this
Agreement shall be in writing and will be deemed to have been duly given when
(i) delivered by hand (with written confirmation of receipt); (ii) sent by
facsimile (with written confirmation of receipt); or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service; or
(iv) when received by the addressee, if sent by United States first class
registered or certified mail, return receipt requested and postage prepaid. Any
such notices, consents, waivers or other communications shall be addressed as
follows, or to such other address as either party shall have furnished to the
other in writing in accordance herewith:

 

If to Executive:

 

To the address set forth on the signature page hereto

 

If to the Company:

 

Imprimis Pharmaceuticals, Inc.

Attn: Chief Executive Officer

12264 El Camino Real, Suite 350

Solana Beach, California 92130

 

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California,
without reference to its conflicts of laws rules or principles.

 

(h) Headings. The headings set forth in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
all of which when fully executed and delivered by all parties hereto and taken
together shall constitute a single agreement, binding against each of the
parties.

 

(j) Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Executive’s employment with the Company or
any of the Company’s affiliates and may not be contradicted by evidence of any
prior or contemporaneous statements or agreements, including, without
limitation, the Prior Employment Agreement and except for other agreements
specifically referenced herein (including the Proprietary Information Agreement,
the indemnification agreement referenced in Section 4, and the award agreements
evidencing the Initial PSU and the Initial RSU attached hereto as Exhibits A and
B and any other agreement relating to any other equity award that has been or
may in the future be granted to Executive). Without limiting the generality of
the foregoing, this Agreement and the employment relationship governed hereby
shall supersede and replace in its entirety the Prior Employment Agreement.
Except as otherwise expressly provided herein, any subsequent change in
Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.

 

10

 

 

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT IN FULL, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT
EXECUTIVE HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT
ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

11

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the date first written above.

 

EXECUTIVE

 

/S/ Andrew R. Boll   Andrew R. Boll  

 

Address:

 

COMPANY

 

IMPRIMIS PHARMACEUTICALS, INC.

 

By: /S/ Mark L. Baum   Name: Mark L. Baum   Title: Chief Executive Officer  

 

 

 

 

ANNEX A

 

SECTION 409A ADDENDUM

 

Notwithstanding anything to the contrary in the Agreement, no Severance pay or
benefits to be paid or provided to Executive, if any, pursuant to the Agreement
that, when considered together with any other Severance payments or separation
benefits, are considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be paid or otherwise provided until Executive has had
a “separation from service” within the meaning of Section 409A. Similarly, no
Severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

Any Severance payments or benefits under the Agreement that would be considered
Deferred Payments will be paid or will commence on the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by the next paragraph, with the first payment including any
installments that otherwise would have been paid during the period commencing on
the date of termination and the date the Severance payments are permitted to
commence in accordance with this Annex A.

 

Notwithstanding anything to the contrary in the Agreement, if Executive is a
“specified Executive” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven (7) months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.

 

Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constituted Deferred Payments. For this purpose, the “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to him during Executive’s taxable year
preceding his taxable year of his separation from service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Internal Revenue Code for the year in which Executive’s separation from
service occurred.

 

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the Severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

 

 

 

EXHIBIT A

 

INITIAL PSU AWARD AGREEMENT

 

 

 

 

EXHIBIT B

 

INITIAL RSU AWARD AGREEMENT

 

 

 

 

